IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00294-CR

JAMES DAWSON MCGUFFIN,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 66th District Court
                                Hill County, Texas
                              Trial Court No. F-299-18


                          MEMORANDUM OPINION


       James McGuffin attempts to appeal from an order dated October 2, 2018, placing

him on deferred adjudication for tampering with physical evidence. The certificate of

right to appeal indicates that this is a plea bargain case and that McGuffin waived his

right to appeal. TEX. R. APP. P. 25.2(d). Moreover, it appears that the notice of appeal is

untimely.   See TEX. R. APP. P. 26.2(a)(1).   The order placing McGuffin on deferred
adjudication was signed on October 2, 2018, and the notice of appeal was filed on August

27, 2019. Accordingly, the appeal is dismissed.

       Notwithstanding that we are dismissing this appeal, McGuffin may file a motion

for rehearing with this Court within 15 days after this opinion and judgment are rendered

if he believes this opinion and judgment are erroneously based on inaccurate information

or documents. See TEX. R. APP. P. 49.1. Moreover, if McGuffin desires to have the opinion

and judgment of this Court reviewed by filing a petition for discretionary review, that

petition must be filed in the Court of Criminal Appeals within 30 days after either the

day this Court’s judgment is rendered or the day the last timely motion for rehearing is

overruled by this Court. See TEX. R. APP. P. 68.2 (a).

       For the reasons stated, this appeal is dismissed.




                                                  JOHN E. NEILL
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed September 4, 2019
Do not publish
[CR25]




McGuffin v. State                                                                  Page 2